DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.
Claims 1, 2, 4-25 are pending.
This Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The  objection to claims 21 and 22 is withdrawn based on the filed amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires that the third interface receives program code, “when the secure computing device is in an execution state which occurs after a boot up of the secure computing device”.  However, the Specification does not provide support for such a limitation.  More specifically, the Specification does not describe the timing of the program code reception and further does not use the term “boot up” at all.  This limitation is not inherently described as program code can be received at times before boot: for example, preloading memory with program code or installation during the boot process.  Therefore, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The remaining claims are rejected by virtue of their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11-15, 17, 18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20160323267)  in view of Givonetti (US 8082585).
As per claim 1, Sun et al. discloses a secure computing device, comprising: a storage configured to store a secret (see paragraph [0030]); 
a first interface configured to send a control signal to control a display (see paragraphs [0032]-[0033]); and 
a second interface configured to receive an input signal having information which causes a prompt to display the secret (see paragraph [0027] where the interrupt switches to a mode to display the value); and
a third interface configured to receive a program code to run a computer-implemented application, wherein the secure computing device is configured to store the program code in the storage (see paragraphs [0023]-[0024]);
wherein the secure computing device is designed to read the secret from the storage based on the input signal, and to control the display via the first interface such that a display of the secret is effected (see paragraphs [0030]-[0033] displaying the OTP).
Sun et al. fails to explicitly disclose a third interface configured to receive a program code to run a computer-implemented application when the secure computing device is in an execution state which occurs after a boot up of the secure computing device.
However, Givonetti teaches receiving a program code to run a computer-implemented application when the secure computing device is in an execution state which occurs after a boot up of the secure computing device (see Fig. 8 steps 815->810->820->840->845/850 where the system determines which mode the system is in: download or normal and in response to being in a download mode it boots up and subsequently installs the program).
At a time before the effective filing date of the invention, it would have bene obvious to one of ordinary skill in the art to allow for the downloading and installing of programs after booting in the Sun et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow users to securely update the system.
As per claims 2, 23, and 24 (where 23 and 24 contain substantially similar subject matter as claims 1 and 2), Sun et al. discloses a system discloses a mode of operation where the secret code is displayed and a mode where the secret code is prevented from being displayed (see paragraphs [0030]-[0037]) and Givonetti discloses a mode during which the storage of the program code in the storage cluster is enabled.  There lacks an explicit teaching of the mode preventing the display of the secret and the mode during which the storage is enabled being the same mode.  However, when in combination as put forth above there are only a finite number of modes.  It would have been obvious to one of ordinary to try the different combinations to result in the download mode of Givonetti to be part of the Sun mode of preventing display of the secret code and the normal mode to be part of the mode in which the secret code is displayed with a reasonable expectation of success.
As per claim 4, the modified Sun et al. and Givonetti system discloses the secure computing device is configured to output the secret exclusively via the first interface in an operating mode during which the secret is effected (see Sun et al. paragraphs [0034]-[0036]).
As per claims 5 and 18, the modified Sun et al. and Givonetti system discloses the secure computing device is formed as a secure element (see Sun et al. paragraph [0024]).
As per claim 6, the modified Sun et al. and Givonetti system discloses wherein the secure computing device is designed to read the secret from the storage based on the input signal, and to control the display via the first interface such that a display of the secret is effected (see Sun et al. paragraphs [0030]-[0033] displaying the OTP); and the secure computing device is designed to control a switch such that the switch connects the display to the first interface to display the secret and disconnects the display from the first interface at least temporarily at times when the secret is not being displayed (see Sun et al. paragraphs [0034]-[0036] where the different framebuffers a connected to the display depending on which mode the system is operating in).
As per claims 8, 20, and 22, the modified Sun et al. and Givonetti system discloses the secret comprises a password, a token, a private key or a random number (see Sun et al. paragraphs [0026], [0029], and [0031]).
As per claim 9, the modified Sun et al. and Givonetti system discloses an apparatus, comprising: a secure computing device as claimed in claim 1; and the display coupled to the first interface (see Sun et al. paragraph [0022] and Fig. 1 where the security device is within the overall mobile device).
As per claim 11, the modified Sun et al. and Givonetti system discloses the display comprises a screen and a screen memory, designed to store information for displaying the secret (see Sun et al. paragraphs [0022]-[0024]).
As per claim 12, the modified Sun et al. and Givonetti system discloses an application computing device connected to the second interface and configured to execute computer-implemented instructions in order to run a computer-based application (see Sun et al. paragraph [0023]).
As per claim 13, the modified Sun et al. and Givonetti system discloses the computer-based application is designed to request at least temporary access to the secret and provide the input signal for the secure computing device (see Sun et al. paragraphs [0034]-[0036]).
As per claim 14, the modified Sun et al. and Givonetti system discloses the secure computing device is designed to take control over the display and to withdraw control of the display from an application computing device during a first time interval in order to transfer control of the display to an application computing device during a second time interval (see Sun et al. paragraphs [0034]-[0036]).
As per claim 15, the modified Sun et al. and Givonetti system discloses a switch disposed between the first interface and the display, wherein the secure computing device has a fourth interface to control the switch, and is designed to control the switch such that the switch connects the display to the first interface to display the secret and disconnects the display from the interface at least temporarily at times when the secret is not being displayed (see Sun et al. paragraphs [0034]-[0036] where the different framebuffers a connected to the display depending on which mode the system is operating in).
As per claim 17, the modified Sun et al. and Givonetti system discloses the apparatus is formed as a smartwatch or a smartphone (see Sun et al. paragraph [0016]).
Claims 7, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Sun et al. and Givonetti system as applied to claims 1, 2, and 9 above, in view of Li et al. (US 20170164201).
As per claims 7, 16, 19, and 21, the modified Sun et al. and Givonetti system discloses a display element, but fails to explicitly disclose the secure computing device is designed to output a signal via an interface, said signal indicating that the secure computing device is currently controlling the display.
However, Li et al. teaches a secure computing device is designed to output a signal via an interface, said signal indicating that the secure computing device is currently controlling the display (see paragraph [0096]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the signal of Li et al. in the modified Sun et al. and Givonetti system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the user to easily determine which mode the device is operating.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Sun et al. and Givonetti system as applied to claim 1 above, in view of Clegg (US 20140056171).
As per claim 10, the modified Sun et al. and Givonetti system generally discloses which information, if any, is placed in the framebuffers when switching modes (see paragraph [0036]), but fails to explicitly disclose the erasing of the display memory.
However, Clegg teaches deleting displayed data at various times (see paragraphs [0013], [0046], and [0054]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to erase the display data of the modified Sun et al. and Givonetti system when switching modes.
Motivation to do so would have been to increase the security of the system (see Clegg paragraph [0046]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Sun et al. and Givonetti system as applied to claim 23 above, and further in view of Isozaki et al. (US 20140123320).
As per claim 25, the modified Sun et al. and Givonetti system fails to explicitly disclose the secure mode includes verifying the program code.
However, Isozaki et al. teaches verifying program code (see paragraph [0166]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to verify the code during the secure mode of the modified Sun et al. and Givonetti system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to ensure that the program code hasn’t been altered thereby increasing the security of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to displaying codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419